Citation Nr: 1731492	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to October 3, 2008. 

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD on or after July 1, 2009. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970 and from September 1972 to September 1976.  The Department of Veterans Affairs (VA) has determined that he is barred from benefits based on his period of service from September 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the VA Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned a 10 percent disability rating effective from January 4, 2005, subsequently increased disability ratings for the specific periods of time were issued.  

The case was previously before the Board in July 2013, when it was remanded for additional development including examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  For the period of time prior to October 3, 2008, the Veteran's PTSD was at most productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

2.  For the period of beginning July 1, 2009, the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood; however total occupational and social impairment is not shown.  

3.  The Veteran's combined service-connected disability rating is 80 percent.  

4.  The Veteran has an education level of being a high school graduate; he has training and experience as a truck driver.  

5.  The probative evidence of record indicates the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for PTSD for the period of time prior to October 3, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2016).

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD for the period subsequent to July 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2016).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and ratings and effective dates were assigned for the Veteran's psychiatric disability, section 5103(a) notice was no longer required.  VA has also fulfilled its duty to assist.  VA obtained relevant service records and identified post-service treatment records.  During the appeal period, VA provided the Veteran with relevant and adequate examinations.  

I.  Increased Ratings for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This appeal being from the initial disability rating assigned to psychiatric disability upon awarding service connection, the entire body of evidence is for equal consideration.  Consistent with the facts found, the ratings may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially the Board notes that service connection for PTSD was granted effective January 4, 2005; a 10 percent disability rating was assigned effective this date.  The Veteran's is assigned a 100 percent disability rating for the period of time from October 3, 2008 to July 1, 2009 because he received inpatient treatment for psychiatric disorders, including his service-connected PTSD, during that period of time.  See 38 C.F.R. § 4.29.  A 70 percent disability rating is assigned effective July 1, 2009.  The Veteran has not disagreed with the dates that 100 percent total disability rating was in effect.  Rather, his disagreement is with the underlying disability rating assigned for his PTSD.  Accordingly, the Board need only address the 10 percent rating assigned prior to October 3, 2008 and the 70 percent rating assigned after July 1, 2009. 

The Veteran's disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD, which is deemed by the Board to be the most appropriate diagnostic code as it pertains specifically to the diagnosed disability in the Veteran's case which is PTSD.  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, neither the Veteran before his death, or the appellant, has requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

A noncompensable (0%) disability rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, the 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 81 to 90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Scores ranging from 71 to 80 indicate that if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or social functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

VA records dated from 2001 to 2005 reveal that the Veteran was in and out of domiciliary care for diagnoses including alcohol dependence, cocaine dependence, PTSD, and a history of depression.  He was indicated to be unemployed but vocational rehabilitation to seek employment was indicated.  

A November 2005 private psychiatric evaluation shows that the Veteran sought treatment for symptoms of depression.  Current life stressors were indicated as being divorced in the past 3 months and having been released from prison the week before.  The Veteran's history of PTSD and substance abuse was noted.  On mental status evaluation he was noted to be neat in appearance, cooperative, with appropriate mood and affect.  He was alert and oriented with good concentration and intact memory.  No impairment of intellectual functioning, or thought processes were found.  He was not noted to be a suicide or aggressive behavior risk.  His insight and judgment were good.  He was given a counseling referral for a VA hospital.  

Prison medical records dated from 2001 to 2004 do not show any complaints of, or treatment for, psychiatric symptoms during this period of incarceration.  Prison medical records dated 2005 to 2007 reveal diagnoses of PTSD, dysthymic disorder, and cocaine dependence.  While he was treated with medication, severe symptoms were not noted.  Rather GAF scores of 75 to 80 indicating if some symptoms are present, they are transient and expectable reactions to psychosocial stressors, such as his incarceration, and no more than slight impairment in social, occupational, or social functioning, were consistently assigned.    

VA records show that the Veteran was admitted for several periods of inpatient treatment for his PTSD from October 2008 to June 2009.  These records indicate GAF scores of 55 were assigned.  

In June 2009 a VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted that the Veteran was incarcerated from March 2006 to July 2008 and that during this time he was seen by a psychiatrist for of depression and PTSD and that prescribed medication and Alcoholics Anonymous meetings were helpful in his treatment.  The examiner also noted several recent admissions for treatment at VA facilities for PTSD treatment in July 2008 to September 2008.  He was also noted to be a patient in a VA domiciliary from January to April 2009.  Mental status examination revealed generally normal findings.  He was alert, oriented, with no impairment in judgment, memory, or thought processes.  Despite reporting symptoms of anxiety and depression since service, his mood was euthymic.  He did report difficulty concentrating and nightmares and sleep disturbance.  The diagnoses were PTSD and depressive disorder secondary to PTSD.  Polysubstance dependence in remission secondary to PTSD was also indicated.  A GAF of 50 was assigned.  

The record shows that the Veteran was again incarcerated as the result of felony conviction for the period of time from October 2009 to September 2015.  Subsequent to September 2015, VA records show that the Veteran regularly attends group counseling for his PTSD and that he is also prescribed medication for his psychiatric symptoms.  

In October 2015 the most recent VA Compensation and Pension examination of the Veteran was conducted.  The diagnoses indicated were PTSD and cocaine use disorder in remission.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The noted active symptoms were depression; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; and difficult in adapting to stressful circumstances including work.  The examiner indicated that the Veteran's "PTSD leads to irritability and avoidance of others which has led to occupational fluctuations, including leaving jobs and being fired.  Cocaine use has led to incarceration which has precluded employment."  

The preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for PTSD prior to October 3, 2008.  The evidence of record reveals that the Veteran manifested mild depressive symptoms throughout this period of time.  Although he was incarcerated during parts of this period and was treated with anti-depressant medication, he was assigned GAF scores of 75 to 80 throughout this period some indicating if symptoms are present, they are transient and expectable reactions to psychosocial stressors, such as his incarceration, and no more than slight impairment in social, occupational, or social functioning.  Beginning in July 2009, the evidence shows that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas warranting the assignment of a 70 percent rating.  However, total social and occupational impairment resulting from the service-connected PTSD is not shown during any period of time covered by this appeal.   

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, higher disability ratings for his service-connected PTSD for the periods of time at issue are not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities and, therefore, entitled to TDIU.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Service connection is currently in effect for:  PTSD at a 70 percent rating; diabetes mellitus at a 20 percent rating; tinnitus at a 10 percent rating; and, bilateral hearing loss at a noncompensable (0%) rating.  The combined service-connected disability rating is 80 percent.  Accordingly, the Veteran meets the basic schedular disability rating criteria to warrant consideration of TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran claims that his service-connected disabilities, primarily his PTSD, render him unemployable.  On his application for TDIU he indicates being a high school graduate and having training and experience as a truck driver.  The evidence of record reveals that the Veteran has long periods of unemployment resulting from his drug use and multiple periods of incarceration.  On the 2015 VA Compensation and Pension examination report, the examiner specifically indicated that " PTSD leads to irritability and avoidance of others which has led to occupational fluctuations, including leaving jobs and being fired.  Cocaine use has led to incarceration which has precluded employment."

The Board notes that service connection for the Veteran's substance abuse disorders is not established.  It also acknowledges that the Veteran does have occupational fluctuations, including leaving jobs and being fired from his service-connected PTSD; however this is contemplated by the 70 percent disability rating assigned for his service-connected PTSD.  In this regard, it is very important for the Veteran to understand that his service-connected disabilities that have been rated at an 80% combined rating will cause him many problems, this is not in dispute. 

Despite having an 80 percent combined service-connected disability rating, the evidence of record shows that the Veteran's unemployment is the result of his nonservice-connected substance abuse problems and multiple periods of incarceration rather than his service-connected disabilities.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 10 percent for PTSD prior to October 3, 2008 is denied.  

An initial disability rating in excess of 70 percent for PTSD on or after July 1, 2009 is denied.   

Entitlement to a TDIU is denied.  


____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


